Citation Nr: 0418351	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to secondary service connection for left knee 
disability.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a total right knee replacement during the period 
from September 1, 2001, through December 7, 2003.

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a total right knee replacement from February 1, 
2005.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1971 to February 
1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2001 rating action that denied service 
connection for left knee disability as secondary to service-
connected residuals of a total right knee replacement, a 
rating in excess of 30 percent for residuals of a total right 
knee replacement, and a TDIU.  A Notice of Disagreement was 
received in October 2001, and a Statement of the Case (SOC) 
was issued in July 2002.  A Substantive Appeal was received 
in August 2002.  

In December 2002, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, D.C; 
a transcript of the hearing is of record.  In March 2003, the 
Board remanded this case to the RO for further development of 
the evidence and for due process development.  A Supplemental 
SOC (SSOC) was issued in August 2003.

By rating action of December 2003, the RO granted a temporary 
total rating (T/TR) of 100 percent under the provisions of 
38 C.F.R. § 4.30 for residuals of a total right knee 
replacement from December 8, 2003, and a schedular 100 
percent rating under the provisions of 38 C.F.R. § 4.71a , 
Diagnostic Code (DC) 5055 from February 2004 through January 
2005.  A SSOC was also issued in December 2003.  The issue of 
a rating in excess of 30 percent for residuals of a total 
right knee replacement prior to December 8, 2003 remains for 
appellate consideration.

The Board's decision on the claims for service connection for 
left knee disability and for a rating in excess of 30 percent 
for the right knee for the period prior to December 8, 2003 
is set forth below.  The claims for a rating in excess of 30 
percent for residuals of a total right knee replacement from 
February 1, 2005, and of entitlement to a TDIU, are addressed 
in the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for secondary service connection for 
left knee disability and for a rating in excess of 30 percent 
for residuals of a total right knee replacement prior to 
December 8, 2003 has been accomplished.

2.  Competent, persuasive medical opinions establish that the 
veteran suffers from additional left knee osteoarthritis as a 
result of aggravation by his service-connected right knee 
disability.

3.  From September 2001 through December 7, 2003, the 
veteran's residuals of a total right knee replacement 
consisted of with fair flexion; some instability, weakness, 
and tenderness; slight crepitation; good extension and motor 
strength, and knee pain that was somewhat relieved by 
medication, without evidence of effusion.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for additional left 
knee osteoarthritis secondary to the service-connected 
residuals of a total right knee replacement are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a) (2003).  

2.  The criteria for a rating in excess of 30 percent for 
residuals of a total right knee replacement for the period 
from September 1, 2001 through December 7, 2003 have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 
5261, 5262 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the above, and the Board's favorable decision on 
the claim for service connection for left knee disability, 
the Board finds that all notification and development action 
needed to fairly adjudicate that claim has been accomplished.  

The Board also finds that all notification and development 
action needed to fairly adjudicate the claim for a rating in 
excess of 30 percent for residuals of a total right knee 
replacement for the period prior to December 8, 2003 has been 
accomplished.

In the April and July 2001 RO letters, the September and 
October 2001 rating actions, the September and December 2001 
RO letters, the July 2002 SOC, the September 2002 RO letters, 
the March 2003 Board Remand, the April and June 2003 RO 
letters, the August 2003 SSOC, the December 2003 rating 
action and SSOC, and the February 2004 RO letter, the veteran 
and his representative were variously notified of the law and 
regulations governing entitlement to the benefits sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit information and evidence.  

Additionally, the aforementioned letters and documents 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave enough 
information about such records so that VA could request them 
from the person or agency that had them.  

In addition, the July 2001 and April 2003 RO letters and the 
August and December 2003 SSOCs specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing the VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  Accordingly, the Board finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by the VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a claimant of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As explained above, 
all of these requirements have been met in the instant case.  

Pelegrini also held, however, that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" VA receives a complete or substantially 
complete application for VA benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such a pre-adjudication notice was not prejudicial to 
the claimant.  See 38 U.S.C.A § 7261(b) (West 2002) 
(providing that, in making determinations under that statute, 
the Court shall take due account of the rule of prejudicial 
error.).  

In the case now before the Board, documents meeting the 
VCAA's notice requirements were provided both before and 
after the September 2001 rating action on appeal.  However, 
the Board finds that the veteran has not, in any way, been 
prejudiced by the RO's actions in this case.  As indicated 
above, in April and July 2001, the RO sent the veteran 
letters specifically notifying him of the VCAA's requirements 
and explaining what was needed to substantiate the claims 
for, inter alia, an increased rating for his right knee 
disability.  These letters were sent to the veteran shortly 
after he filed a his March 2001 claim, but prior to the 
September 2001 rating action that denied them.  Moreover, in 
July and September 2001 letters, the RO notified the veteran 
that medical statements had been received from R. Baker, 
M.D., and S. Hribar, M.D., respectively.  In December 2001, 
the RO requested the U.S. Postal Service and the Social 
Security Administration (SSA) to furnish copies of the 
veteran's medical records in their possession.  As a result 
of the RO's development, all pertinent records were 
associated with the claims file and considered in evaluating 
the veteran's appeal.  

In September 2002, the Board notified the veteran of a Board 
hearing that was scheduled for the veteran for a date in 
December; the veteran testified at the hearing in Washington, 
D.C. and a transcript is of record.  In April 2001, the RO 
notified the veteran that a VA examination would be 
scheduled.  In March 2003, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  The VA examination was conducted in May 
2003, and the report of that examination and a July 2003 
addendum are of record.  SSOCs reflecting consideration of 
all pertinent evidence were issued in August and December 
2003, some 2 years after the appellant was notified of the 
September 2001 rating action on appeal; he and his 
representative were then afforded an opportunity to respond, 
and they responded with additional argument in VA Forms 646 
dated in October 2003 and February 2004, and the May 2004 
Brief on Appeal.  

In May 2004, the veteran's representative submitted copies of 
records of the veteran's treatment by S. Anderson, M.D. and 
at the UPMC Horizon medical facility directly to the Board, 
together with a statement waiving the veteran's right to have 
the RO initially consider this evidence.  Hence, the Board 
finds that VA has fulfilled the VCAA notice requirements both 
prior to and after the RO's initial adjudication of the 
claims for secondary service connection and an increased 
rating.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims currently under 
consideration is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that all necessary development as to 
those claims has been accomplished.  The RO has made 
comprehensive efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, as documented 
in the RO letters, the SOC, and the SSOCs.  As noted above, 
the RO obtained many records from several private medical 
providers and the SSA, and comprehensive VA examination 
reports of the veteran.  Significantly, neither the veteran 
nor his representative has identified, and the claims file 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  In a November 2003 statement, the 
veteran stated that he had no additional evidence to present 
and requested that this case be forwarded to the Board for an 
expeditious decision.  

Under these circumstances, the Board finds that adjudication 
of the claims for secondary service connection and for a 
rating in excess of 30 percent for residuals of a total right 
knee replacement prior to December 8, 2003, at this juncture, 
poses no risk of prejudice to the veteran.  

II.  Secondary Service Connection for Left Knee Disability

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski,    2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected one is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).

In this case, the veteran claims service connection for left 
knee disability that he relates to his service-connected 
residuals of a total right knee replacement.  During the 
December 2002 Board hearing on appeal, he testified that this 
is supported by competent medical opinions. 

The evidence against the veteran's claim includes the service 
medical records, which show no left knee disability 
associated with his inservice right knee twisting injury and 
surgery; and Dr. Hribar's May 2001 opinion that the veteran's 
left knee patellofemoral syndrome and mild patellofemoral 
compartment arthrosis with X-ray evidence of lipping 
osteophytes involving the patella were more likely than not 
related to a combination of being overweight and the normal 
aging process, rather than to his service-connected right 
knee disability. 

The evidence in support of the veteran's claim includes Dr. 
Baker's March 2001 opinion that the veteran's left knee 
deterioration, including arthritis, was a direct result of 
his service-connected right knee disability because he had to 
rely on the left knee more than would be normally expected; 
the same physician's June 2002 opinion that the veteran's 
current left knee osteoarthritis was a direct result of 
additional stress to this knee from his service-connected 
right knee disability; the same physician's April 2003 
opinion that the veteran's right knee disability demanded 
increased use of his left knee, as a consequence of which he 
developed left knee traumatic arthritis, and that the right 
knee disability directly aggravated and contributed to the 
left knee disability; a VA physician's May 2003 opinion that 
the veteran's left knee disability was aggravated by his 
service-connected right knee disability, the extent of 
additional left knee disability resulting from the 
aggravation being 50 percent; the same VA physician's July 
2003 addendum opinion explaining that the veteran's left knee 
pain had its onset at the time of total right knee 
replacement surgery, which caused him to shift his weight-
bearing to the left knee, and that the left knee, currently 
diagnosed as sprained, had been asymptomatic prior to that 
time; Dr. Anderson's October 2003 report showing current X-
ray evidence of mild to moderate left knee osteoarthritis; 
and a May 2004 UPMC Horizon X-rays report showing 
degenerative changes in the left knee medial compartment.  

On this record, the Board finds that the preponderance of the 
evidence supports the grant of service connection for left 
knee osteoarthritis as secondary to the veteran's service-
connected residuals of a total right knee replacement.  
Although the record shows that events other than the service-
connected right knee disability may also play a role in the 
etiology of veteran's left knee disability - specifically, 
his being overweight, and the normal aging process - this in 
no way diminishes the medical evidence showing that he 
suffers from additional impairment of earning capacity due to 
aggravation of his non-service-connected left knee by his 
service-connected right knee disability.  The competent 
medical evidence of record clearly indicates that the veteran 
suffers from additional left knee disability by virtue of the 
aggravation of his non-service-connected left knee by his 
service-connected residuals of a total right knee 
replacement, and the Board thus finds that the Allen criteria 
for secondary service connection for left knee osteoarthritis 
have been met, permitting a full grant of the benefit sought 
on appeal with respect to that issue.  In this regard, the 
Board notes that neither 38 C.F.R. § 3.310(a) nor Allen 
require that the service-connected disability must be the 
only aggravating factor to meet the criteria for a grant of 
secondary service connection by way of aggravation.  

III.  A Rating In Excess of 30 percent for Residuals of a                                       
Total Right Knee Replacement During the Period From September 
1, 2001 
through December 7, 2003

A.  Background

Historically, by rating action of August 1973, the RO granted 
service connection and assigned an initial 10 percent rating 
(under DC 5257) for residuals of right knee injury, 
instability due to anterior cruciate and posterior capsular 
ligament laxity, with disuse atrophy of the right thigh, 
effective February 23, 1975.  By decision of April 1976, the 
Board granted an increased rating to 20 percent, effective 
May 27, 1975; this decision was implemented by rating action 
of May 1976.  By rating action of February 1991, the RO 
granted an increased rating to 30 percent, from November 21, 
1990.  By rating action of August 2000, the RO changed the 
description of the veteran's service-connected right knee 
disability to post-operative residuals of a total right knee 
replacement, and assigned a schedular 30 percent rating, 
under DC 5055, from December 1, 1996; a T/TR of 100 percent 
under the provisions of 38 C.F.R. § 4.30 was assigned from 
July 21, 2000; and a schedular 30 percent rating under DC 
5055 was restored from September 1, 2001.  By rating action 
of December 2003, a T/TR of 100 percent under the provisions 
of 38 C.F.R. § 4.30 was assigned from December 8, 2003, and a 
schedular 100 percent rating under DC 5055 was assigned from 
February 1, 2004 through January 31, 2005; that rating also 
indicated that the 30 percent rating was restored from 
February 1, 2005.

The sole issue before the Board for resolution at this time 
is whether a rating in excess of 30 percent for residuals of 
a total right knee replacement is warranted during the period 
from September 1, 2001 through December 7, 2003.

In a January 2002 medical statement, Dr. Baker stated that 
the veteran's right knee had improved in September 2001, and 
that physical examination at that time was essentially 
negative.  Examination in December 2001 showed right knee 
flexion to approximately 85 degrees and extension to 0 
degrees.  Examination in January 2002 was essentially 
negative.

On examination by Dr. Hribar in February 2002, the veteran 
complained of constant right knee pain that was somewhat 
relieved by daily medication; he currently took no 
antibiotics.  He had undergone a total right knee 
arthroplasty by Dr. Baker in July 2000, with a post-operative 
course complicated by infection, and he underwent an 
arthroscopic synovectomy with drainage of the knee.  He used 
a cane for long-distance walking.  He complained of 
occupational impairment due to inability to stand for 
prolonged periods, tolerate stair or ladder climbing, do 
prolonged walking, or perform repetitive bending, squatting, 
or pivoting-type maneuvers.  He had to ascend and descend 
stairs one leg at a time.  He could walk continuously on a 
treadmill for 10 minutes, and walk for a distance of 1 block.  
He continued to perform his own lawn care with a riding 
lawnmower, and also did light household chores.  He played 
golf, but required a riding cart.  He was noted to be 
overweight.

Current examination showed difficulty with right knee flexion 
through the swing phase of gait, and he actually circumducted 
the right lower extremity to clear his foot.  Sensation was 
intact to pinprick.  Right knee range of motion testing 
showed that the veteran lacked approximately 3 degrees of 
full extension.  Active flexion was to 65 degrees without 
discomfort.  He could further achieve 75 degrees of active 
flexion, but had pronounced discomfort through the 65- to 75-
degree arc of motion.  Passively, flexion could be achieved 
to 85 degrees.  There was some right knee swelling, without 
pronounced increase in local tactile temperature.  Valgus 
right knee alignment was approximately 8 degrees.  There was 
no local erythema or ecchymosis, and he demonstrated no 
pronounced gap variation through flexion and extension.  
There was very mild instability with both varus and valgus 
stressing, and also with anterior-posterior plane 
translation.  Motor strength was 5/5.  Right thigh muscle 
girth measured 8 centimeters less than on the left.  Right 
knee X-rays revealed a total knee arthroplasty in place, with 
soft tissue swelling and no evidence of fracture.  The 
impression was that the veteran continued to have pain and 
limitation of motion in the total right knee arthroplasty, 
with some evidence of persisting infection and chronic knee 
weakness.            

On May 2003 VA orthopedic examination, the veteran complained 
of decreased right knee range of motion with resultant 
problems negotiating stairs.  On current examination, the 
veteran was fully ambulatory using a cane in the left hand.  
There was a very slight limp in the right leg.  There was no 
increased right knee skin temperature or gross swelling.  
Right knee range of motion was from 0 degrees of extension to 
70 degrees of flexion.  There was some mediolateral 
instability, and no anterior or posterior instability.  
Motion was stiff and somewhat painful, with slight 
crepitation.  No specific flare-ups were noted.  The pain was 
constant, present through the entire range of motion, caused 
the veteran to have less ambulatory function, and affected 
ambulation as far as distance was concerned.  There was no 
ankylosis or evidence of any non-union of the tibia or fibula 
requiring the use of a brace.  The examiner noted that knee 
motions were painful, but that the pain did not change the 
range of motion, which was due to the structural conditions 
of the knee.  There were no specific flare-ups, on the basis 
that the symptomatology in the knee was constant.  Regarding 
employment, the examiner opined that the veteran could 
perform any type of sedentary occupation, i.e., sit-down type 
of job.  Right knee   X-rays were unremarkable.  The 
impression was post-operative total right knee replacement 
arthroplasty.       

On October 2003 outpatient examination by Dr. Anderson, the 
veteran complained of persistent right knee pain after a 
small injury after stepping in a hole, twisting both knees.  
He also had difficulty going up stairs and getting out of a 
chair.  Medication helped somewhat.  On current examination, 
the veteran walked without a limp.  There were no right knee 
effusions, and range of motion was from 0 to 90 degrees.  
Quadriceps strength was good.  Mid-range instability was 
noted, with a palpable click and clunk.  Femoral and peroneal 
nerves were intact, and the knee had good peripheral pulses.  
March 2003 X-rays revealed a well-positioned total right knee 
prosthesis.  The assessment was painful total right knee 
prosthesis.

On November 2003 outpatient examination at UPMC Horizon by T. 
Pineo, D.O., the veteran complained of ongoing right knee 
discomfort.  On current examination, the right knee seemed to 
be somewhat tender.  There was a little bit of crepitus with 
valgus and varus stress in a moderately extended position.  
Sensation was intact.  Strength and reflexes were normal in 
the right lower extremity.  The assessment was right knee 
pain, status post total knee replacement with anticipated 
right knee exploration.  

On December 8, 2003, the veteran underwent revision of an 
unstable total right knee arthroplasty at the UPMC Horizon 
hospital.  Prior to admission, he was noted to have been 
ambulating with a cane occasionally, and independent in 
activities of daily living.      

B.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.                  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although the Board has thoroughly reviewed all 
medical evidence of record, the focus shall primarily be on 
the more recent medical findings reflecting the severity of 
the veteran's service-connected right knee disability during 
the period from September 2001 to December 7, 2003, the day 
before his surgery for revision of an unstable total knee 
arthroplasty.  As noted above, a T/TR of 100 percent under 
the provisions of 38 C.F.R. § 4.30 was granted from December 
8, 2003, and a schedular 100 percent rating under DC 5055 was 
assigned from February 1, 2004 through January 31, 2005. 

In this case, the veteran's residuals of a total right knee 
replacement are rated under DC 5055, which provides that 
replacement of a knee joint with a prosthesis warrants a 100 
percent rating for a one-year period following implantation 
of the prosthesis.  Thereafter, a 60 percent rating is 
warranted if there are chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to DCs 5256, 5261, or 5262.  The minimum rating is 30 
percent.

Under DC 5256, favorable ankylosis of a knee warrants a 30 
percent rating.  Ankylosis is considered to be favorable when 
the knee is fixed in full extension, or in slight flexion at 
an angle between 0 and 10 degrees.  A 40 percent rating 
requires that the knee be fixed in flexion at an angle 
between 10 and 20 degrees.  A             50 percent rating 
requires that the knee be fixed in flexion at an angle 
between      20 and 45 degrees.  A 60 percent rating requires 
extremely unfavorable ankylosis.  Ankylosis is considered to 
be extremely unfavorable when the knee is fixed in flexion at 
an angle of 45 degrees or more.

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a               0 percent rating.  A 10 
percent rating requires that flexion be limited to 45 
degrees.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  30 percent is the maximum 
rating available under DC 5260.  

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a            0 percent rating.  A 10 percent 
rating requires that extension be limited to              10 
degrees.  A 20 percent rating requires that extension be 
limited to 15 degrees.  A 30 percent rating requires 
limitation of extension to 20 degrees.  A 40 percent rating 
requires limitation of extension to 30 degrees.  A 50 percent 
rating requires limitation of extension to 45 degrees.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

Under DC 5262, malunion of the tibia and fibula of a lower 
extremity warrants a  10 percent rating when the disability 
results in slight knee or ankle disability.  A    20 percent 
rating requires that the malunion produce moderate knee or 
ankle disability.  A 30 percent rating requires that the 
malunion present marked knee or ankle disability.  A 40 
percent rating requires nonunion of the tibia and fibula with 
loose motion requiring a brace.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. 202, 204-7 (1995).

Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that a rating in 
excess of 30 percent for residuals of a total right knee 
replacement is not warranted for the period prior to December 
8, 2003 on any basis.  

During that period, the veteran's residuals of a total right 
knee replacement consisted of with fair flexion; some 
instability, weakness, and tenderness; slight crepitation; 
good extension and motor strength, and knee pain that was 
somewhat relieved by medication, without evidence of 
effusion.  

The medical evidence does not show chronic right knee 
residuals consisting of severe painful motion or weakness in 
the affected extremity such as to warrant a    60 percent 
rating under DC 5055.  Although Dr. Hribar noted, in February 
2002, that the veteran continued to have pain and limitation 
of motion in the total knee arthroplasty, with some evidence 
of persisting infection and chronic knee weakness, residuals 
consisting of severe painful motion or weakness were not 
demonstrated.  In this regard, the Board notes that the 
veteran was able to walk continuously on a treadmill for 10 
minutes, perform his own lawn care, and play golf, and the 
clinical findings on examination included 5/5 motor strength 
in the right lower extremity.  Motion was stiff and somewhat 
painful on May 2003 VA examination, and pain was constant 
through the entire range of motion, but severe painful motion 
or weakness was not indicated.  On October 2003 examination 
by Dr. Anderson, medication was noted to help persistent 
right knee pain, and quadriceps strength was good.  On 
November 2003 examination by Dr. Pineo, the veteran 
complained of ongoing right knee discomfort, but strength was 
normal in the right lower extremity. 

The Board also finds that the medical evidence does support 
assignment of the next higher 40 percent rating for the right 
knee under DC 5261, inasmuch as that DC requires that leg 
extension be limited to 30 degrees to warrant such rating.  
In this case, the veteran's right knee extension was to 0 
degrees in December 2001, lacked approximately 3 degrees in 
February 2002, and was to 0 degrees in May and October 2003.  
It follows that the criteria for the maximum 50 percent 
rating under DC 5261 likewise are not met. 

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher evaluation is 
assignable during the period in question.  There have been no 
medical findings of weakened movement, excess fatigability, 
or incoordination associated with the knee.  Although, in 
February 2002, chronic knee weakness was noted, motor 
strength was 5/5, and the veteran stated that his knee pain 
was somewhat relieved by daily medication.  He used a cane 
for long-distance walking, and could walk continuously on a 
treadmill for 10 minutes.  The May 2003 VA orthopedic 
examiner specifically noted that there were no flare-ups, as 
the knee symptomatology was constant, and that pain did not 
change the range of motion of the knee.  Accordingly, there 
is no basis for the Board to find that, during flare-ups or 
with repeated activity, the veteran's pain is so disabling as 
to warrant assignment of the next higher rating for the right 
knee under DC 5261.   

Likewise, the Board finds no basis for assignment of a rating 
in excess of 30 percent during the period in question under 
any other potentially applicable DC.  As DC 5260 provides for 
a maximum rating of only 30 percent, no higher evaluation is 
assignable under that DC.  DC 5257 (pursuant to which 
recurrent subluxation and/or lateral instability is 
evaluated) likewise provides for a maximum rating of 30 
percent.  Moreover, the May 2003 VA orthopedic examiner 
specifically stated that there was no right knee ankylosis or 
evidence of any non-union of the tibia or fibula requiring 
the use of a brace.  Hence, a higher her evaluation is not 
assignable under DC 5256 or 5262, respectively.  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for residuals of a total right knee replacement 
during the period from September 1, 2001 through December 7, 
2003; thus, the claim must thus be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Secondary service connection for left knee osteoarthritis is 
granted.

A rating in excess of 30 percent for residuals of a total 
right knee replacement for the period from September 1, 2001 
through December 7, 2003 is denied.


REMAND

With respect to the issue of a rating in excess of 30 percent 
for residuals of a total right knee replacement from February 
2005, the Board notes that, in the rating action of December 
2003, the RO indicated that the 30 percent rating was to be 
restored from February 1, 2005.  However, the veteran had 
also been advised that a VA examination would be scheduled 
after the cessation of a T/TR assigned from December 8, 2003 
to determine the rating to be assigned.  

Inasmuch as the veteran is currently in receipt of the 
maximum available schedular rating for his right knee 
disability, and rating to be restored in February 2005 will 
depend upon a future examination of the veteran, Board action 
on the future rating would now be premature.  Rather, the 
matter should be remanded to the RO for initial adjudication 
subsequent to the VA examination scheduled for early 2005.

With respect to the TDIU issue, the Board, above, has granted 
secondary service connection for left knee osteoarthritis.  
This matter must be initially considered by the RO, and a 
percentage disability rating, with an effective date, must be 
assigned.  However, such additional grant of service 
connection may affect the veteran's entitlement to a TDIU, 
and thus the RO must initially consider the matter of whether 
the veteran is now entitled to a TDIU based on all his 
service-connected disabilities.  Accordingly, that matter is 
also remanded to the RO for adjudication.

Prior to adjudication of the TDIU claim, the RO should give 
the veteran another opportunity to present information and/or 
evidence pertinent to the claims remaining on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103; see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should also request the veteran 
to submit all evidence in his possession.  After providing 
the required notice, the RO should obtain any additional 
evidence for which he provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran to provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence not currently of 
record pertaining to his claim for a 
TDIU. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
TDIU on appeal in light of all pertinent 
evidence and legal authority, and with 
consideration of all of the veteran's 
service-connected disabilities, to 
include the newly-service-connected left 
knee osteoarthritis.

6.  The RO should defer consideration of 
the issue of a rating in excess of 30 
percent for residuals of a total right 
knee replacement from February 2005 
pending a VA examination scheduled in 
early 2005 to determine the severity of 
the residuals of a total right knee 
replacement at that time.  After the 
examination, the RO should then 
readjudicate the claim in light of all 
pertinent evidence and legal authority. 

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



